Ronald K. Clark Vice President & Controller 701 Ninth Street, NW Washington, DC20068 202-872-2249 June 1, 2010 Securities and Exchange Commission Division of Corporation Finance treet, NE Mail Stop 3561 Washington, DC20549-0404 Attention: Andrew Mew Robert Babula Donna DiSilvio Re: Pepco Holdings, Inc. Potomac Electric Power Company Delmarva Power & Light Company Atlantic City Electric Company Forms 10-K for the year ended December31, 2009 Filed February 25, 2010 File Nos. 1-31403, 1-01072, 1-01405, and 1-03559 Dear Ladies and Gentlemen: We are in receipt of your recent comment letter dated May20, 2010. This letter is submitted by Pepco Holdings, Inc. to document the discussion held with RobertBabula, Staff Account in your office, on Wednesday, May26, 2010.In our discussion, Robert approved PHI providing you with a response to your comments not later than close of business on Friday, June18, 2010.We appreciate Robert’s assistance with this timing matter. If you have any questions regarding this letter, please do not hesitate to call me at 202-872-2249. Sincerely, /s/ Ronald K. Clark Ronald K. Clark Vice President and Controller
